DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper edge of the recess having the same diameter as the lower edge of the groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 recites a bore that is provided that intersects both the lower edge of the groove and the upper edge of the recess.  The prior art does not teach nor render this obvious.  Claims 7-9 depend on Claim 6 and are objected to for depending on Claim 6 however would be allowable if rewritten in independent form including all limitations of the base claim and intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 3:
	Claim 3 recites in the 2nd line “wherein the upper edge of the recess has essentially the same diameter than the lower edge of the groove” wherein “than” is comparing the diameters.  For the purposes of examination it will be understood as “the same diameter of/as the lower edge of the groove”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buschbeck et al (US 2008/0314241 hereinafter “Buschbeck”).

In regards to claim 1:


In regards to claim 4:
	Buschbeck teaches the recess having an asymmetrically rounded cross-section.

In regards to claim 5:
	Buschbeck teaches the deepest position of the recess is positioned closer to the upper edge of the recess.

In regards to claim 10:
	Buschbeck teaches the groove is configured deeper than the recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buschbeck

In regards to claim 2:
	Buschbeck does not teach the diameter in the area of the lower edge of the groove is at least 0.08 mm larger than the diameter in the area of the lower edge of the recess.  The changing of size is not inventive and in the instant case if all ratios of diameters were to stay the same between the recess and the groove, and the piston were to be made smaller or larger due to the displacement of the engine being designed, a difference of 0.08 mm would be produced.  It would have been obvious to one of ordinary skill in the art to have a difference in diameter to be 0.08 mm based on the piston sizing requirements of the engine.

In regards to claim 3:
	Buschbeck does not explicitly teach the upper edge of the recess has essentially the same diameter than the lower edge of the groove.  The changes of shapes and sizing is not inventive and in the instant case the diameter of the recess dictates the amount of lubricant the recess can contain which is used to lubricate the cylinder walls.  

In regards to claim 11:
	Buschbeck does not explicitly teach the recess is configured to be larger in the direction of the piston stroke axis than the groove.  The changes of shapes and sizes is not inventive and in the instant case Buschbeck teaches the recess to be altered in size and shape as well as directions that the cutout of the recess is made (Figures 3-10).  It would have been obvious to one of ordinary skill in the art to have the to have the recess to be configured larger in the direction of the piston stroke axis than the groove in order to provide a larger opening to collect a larger amount of oil to aid in the lubrication of the piston during operation of the engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747